Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
           Status of Claims
Claims 1-10 and 22-29 are currently pending in the application. 
Receipt is acknowledged of amendment / response filed on May 14, 2021 and that has been entered. 
Response to Arguments
Previous Claim Rejections – Statutory Double Patenting
Applicant’s response and arguments have been fully considered and found persuasive with respect to the rejection of claims 1, 3-8 and 10 under 35 U.S.C. 101 as claiming the same invention as that of claims 1-2, 4-8 and 10 of co-pending application No. 17/144,568 and the rejection is hereby withdrawn.

Previous Claim Rejections – Non-Statutory Double Patenting
Applicant’s response and arguments [to withdrawal of the rejection of claims 1-10 and 22-29, that are rejected under the judicially created doctrine of obviousness-type double patenting over claims 1-10 of US 10,793,534 (US ‘534) patent, over claims 1-10 of co-pending application No. 17/144,568 (US ‘568) and also over claims 1-3 and 15-27 of co-pending application No. 17/144,622 (US ‘622)] have been fully considered and found unpersuasive and the rejection has been maintained for the reasons given in the last Office action mailed on 04/29/2021. 
In re Greenfield 197 USPQ 227. In re Lindner 173 USPQ 356. Applicant alleges, “
    PNG
    media_image1.png
    82
    629
    media_image1.png
    Greyscale
” (Remarks, page 12). The Examiner respectfully disagrees, because these assessments are speculation on Applicant’s behalf, since US ‘534 patent, US ‘568 and US ‘622 co-pending applications all broadly teach the generic compounds and compositions (including various Markush variable substitutions, such as, R1, R2, R3, R4 and M etc. in permutation and combinations in core structure to obtain the desired benzothia(di)azepine compound of formula (I)), which are within the boundaries of the instantly claimed compounds and compositions. Further, it is well established that the substitution of hydrogen for an alkyl on a known compound is not a patentable modification absent unexpected or unobvious results. In re Wood, 199 U.S.P.Q. 137 (C.C.P.A. 1978) and In re Lohr, 137 U.S.P.Q. 548, 549 (C.C.P.A. 1963). Therefore, in the instant case, one skilled in the chemical art would be motivated to choose to replace an alkyl group with a hydrogen atom or vice versa at R2 position or choose to replace variables with similar substitutions in permutation and combination in core structure to obtain the desired products in view of the known teaching of the art. The instantly claimed compounds are so closely related structurally to the homologous and /or analogous compounds of the references as to be structurally obvious, therefore, in the absence of any unobviousness or unexpected properties. Therefore, in the absence of objective evidence showing an unexpected result (supported by affidavit and / or declaration), the obviousness-type double patenting rejection is deemed to be proper and hence, this rejection must be maintained. 
A timely filed Terminal Disclaimer may be used to overcome the above rejection.
Therefore, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706.  The examiner can normally be reached on Tuesday-Friday from 8:30 AM - 4:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  The Unofficial fax phone number for this Group is (703) 308-7922. The Official fax phone numbers for this Group are (571) 273-8300. When filing a FAX in Technology Center 1600, please indicate in the Header (upper right) “Official” for papers that are to be entered into the file, and “Unofficial” for draft documents and other communications with the PTO that are not for entry into the file of the application.  This will expedite processing of your papers.
Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [joseph.mckane@uspto.gov].  All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.



/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626